Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 1 of 8

IN THE U. S. DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

ERIELLE SIMS,

Individually and On Behalf of oo

ALL Others Similarly Situated PLAINTIFF
Vv, NO. 4:19-CV-00289-KGB

GOODWILL INDUSTRIES DEFENDANT

OF ARKANSAS, ING,
AND

EEOC CHARGE OF DISCRIMINATION 493-2019-01283
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (Agreement) is
made and entered into by and between Erielle Sims (hereinafter referred to as “Sims” or
“Plaintiff’), which Includes her spouse, agents, attorneys, helrs, dependents, personal
representatives, executors, administrators, successors, and assigns (if any), and
Goodwill Industries of Arkansas, Inc. including its current and former officers, agents,
directors, employees, attorneys, accountants, successors, Insurers, professional
employer organizations, parent or subsidiary corporations, and assigns and the
respective current and former officers, agents, directors, amployees, attorneys,
accountants, successors, Insurers, and professional employer organizations. of any
parent, subsidiary, and affiliated entities (hereinafter referred to as “Goodwill” or
"Defendant').

STATEMENTS OF FACT
The parties acknowledge that:

It is the desire of the parties to settle fully, finally, and forever any and all issues
that may exist between them, Including but not limited to, any claims, disputes, charges,
or other issues arising out of Sim's employment with and separation from Defendant,
Moreover, the parties desire to resolve any and all claims which Sims may have against
Defendant, as of the date of the execution of this Agreement solely to avoid the cost
and uncertainty of litigation; and

Therefore, in consideration of the statements and mutual promises contained in

  
  
 

this Agreemen}, the parties agree as follows:
SJ All
Sims { Goodwill 1 of 8 243101

EXHIBIT

_

 
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 2 of 8

Sims acknowledges that she has had adequate and legally sufficient time to
review this Agreement.

Sims understands the rights that have been waived by this Agreement. Sims
further represents and watrants that she enters Into this Agreement and executes it
freely, Knowingly, and voluntarily without fraud, duress, coercion, or undue influence,
Sims understands that this is a voluntary waiver of any and all claims that relate in any
way to her employment with, complaints about, compensation due, or separation of
employment from Defendant.

Sims acknowledges and agrees that in exchange for entering into this
Agreement, she is receiving consideration, i.e. the payment described in Section II
below, which is something that she Is not otherwise entitled to receive.

Ul,

In consideration of each party's promises and commitments contained in this
Agreement, the partles agree to the following:

(a) Payment will be made to Sims in the gross amount of $1,275.00, (one
thousand two hundred seventy five dollars and zero cents) minus the applicable payroll
deductions required by law, Sims will be issued a 2019 IRS Form W-2 for such amounti

(b) Payment will be made to Sims in the amount of $1,275.00, (one thousand
two hundred seventy five dollars and zero cents) for which there will be no withholdings,
Sims will be issued a 2019 IRS Form 1099 for such amount;

(c) Payment will be made to WH Law, PLLC in the amount of $2,450.00 (two
thousand four hundred fifty dollars and zero cents) for which there will be ho
withholdings. WH Law, PLLC will be issued a 2019 IRS Form 1099 for such amount.

Sims shall be responsible for the correct payment of and reporting, including, but
not limited to, the fillng of returns, where required by law, with any and all federal, state,
and local income tax authorities, of all payments received under this Agreement and
shall pay all taxes, duties, levies, or imposts due or owing from Sims to any and all such
taxing authorities, Sims agrees to indemnify, defend, and hold harmless Defendant from
and against any and all penalties or taxes, claims, demands, and causes of action
assessed or imposed by any federal, state and/or focal taxing authority against
Defendant for or on account of penalties and/or taxes allegedly due and owing with
respect to the payments described herein, or that in any way arise from or atherwise
relate to the failure of Sims to report or pay any and all taxes due or owihg from Sims to

Sims Goodwi!l 2 of 8 243101
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 3 of 8

any and all taxing authorities. Sims agrees that this indemnity obligation set out in this
section shall include, but not be limited to, any and all payments, séttlements,
Judgments, losses, damages, liabilities, taxes, penalties, assessments, fines, interest,
reasonable costs of defense, including reasonable attorney fees, and other expenses
arising from this indemnity obligation. Under no circumstances. should anything In
Section Ill be construed to impose liability on any counsel of Sims’ for any fallure on
Sims’ part to pay or properly report her taxes related to this Agreement. Sims
acknowledges and agrees that she has not received any tax planning advice from
Defendant or Defendant's attorneys,

IV,

In return for Defendant's payment of the valuable and sufficient consideration
outlined in Section II above, the sufficlency of which is hereby acknowledged, Sims fully,
finally, and forever releases and discharges Defendant from any and all known or
unknown claims, obligations, and tlabilities, Including those for personal injury: for
compensatory, punitive, and liquidated damages; for wages, salaries, commissions, and
bonuses; for wage deductions, back pay, front pay, court costs, and attorney's fees: for
Job assignments, promotions, transfers, and past due or future employment: for
benefits, including but not limited to health, dental, and life Insurance, pension,
retirement, and/or 401(k) benefits; for monetary damages for Intentional infliction of
mental and/or emotional distress, defamation, breach of contract, wrongful termination,
misrepresentation, and assault and battery; and for any other known or unknown
causes, Claims, or demands which Sims has, had, or may have had that relate in any
way to her employment with, separation from, complaints about, and compensation and
benefits due from, her employment with Defendant, This Release is made on behalf of

Sims, her dependents, heirs, executors, administrators, and agents including
successors and assigns.

Sims agrees that she will seek dismissal of the Complaint in this action, Case
NO. 4:19-CV-00289-KGB, by filing a Joint Motion for Dismissal with Prejudice and
Approval of Settlement Agreement with the Court. In addition, the consideration in this
Agreement releases any claims made by Sims in connection to EEOC Charge NO. 493-
2019-01283 which Sims agrees shall be closed by the EEOC. Plaintiff specifically
releases any and all claims of any kind whatsoever that she has, had, or may have had
against Defendant as of the date of Plaintiff's execution of this Agreement under the
pending Complaint, the EEOC Charge, and the following:

(1) Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C, §
2000¢, et seq);

(2) the Age Discrimination in Employment Act of 1967, as
amended ,(29 U.S.C, § 621 af seq):

(3) the Civil Rights Acts of 1866, 1871, 1964 and 1991:

(4) the Americans with Disabilities Act of 1990, as amended (42 U.S.C.
§ 12101 et seq,);

(5) the ADA Amendments Act of 2008, (42 U.S.C, § 12101, ef seq.)

Sims Goodwil 30f 8 243101

 

 

 

 

 

 
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 4 of 8

(8) the Rehabilitation Act of 1973, as amended (29 U.S.C. § 701 ef
seq.);

(7) the Genetic Information Nondiscrimination Act of 2008, (42 USC
§2000ff ef seq);

(8) the Equal Pay Act of 1963, as amended (29 U.S.C, § 206(d), ef
seq.) and any related state laws;

(9) the Arkansas Whistleblower Act and any related state laws;

(10) the False Claims Act, the Fraud Enforcement and Recovery Act,
and any similar federal or state laws:

(11) the Arkansas Civil Rights Act, as amended (A.C.A §16-123-101 ef
seq,):

(12) the Uniform Contribution Among Tortfeasors Act, as amended
(A.C.A, § 16-61-201 ef seq.);

(18) the Fair Credit Reporting Act, as amended (15 U.S.C. § 1681 ef
seq,);

(14) the Occupational Health and Safety Act-of 1970, as amended (29
U.S.C. § 651 et seg.) or any applicable state safety and health
statutes, regulations, or common law!

(15) the National Labor Relations Act and any related state laws;

(16) the Family and Medical Leave Act, as amended (29 U.S.C. § 2601,
ot seq,):

(17) the Arkansas Minimum Wage Act, as amended (Ark, Code Ann. §
11-4-201, et seq.);

(18) the Falr Labor Standards Act, as amended (29 U.S.C. § 201, ef
seq.);

(19) the Employee Retirement Income Security Act and any related
state laws:

(20) any and all claims under the laws of any state, county, municipality
or other governmental subdivision of the United States or any state,
including but not limited to, the State of Arkansas: and,

(21) any and all other relevant Federal, State, Local laws, common laws,
tort, contract, or statutory claims, and/or any. claims for attorneys’
fees and costs,

Sims understands and agrees that, even if she should eventually suffer additional
damages arlsing out of the matters released by this Agreement, she will not be able to
make any claims for those damages; provided, however, this Agreement does not
release any rights or claims arising after the date this Agreement is signed,

Vv.

Sims expressly acknowledges that this Agreement contemplates the
extinguishment of all her claims against Defendant, relating to her employment with,
separation from, complaints about, and compensation and benefits due from Defendant,
the validity, existence, and occurrence of which are expressly denied by Defendant.

Toy ”
‘Lows

Sim Gobdwi 4 of 8 243101
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 5 of 8

Sims further agrees to hold Defendant harmless from any and ail claims,
including but not limited to, third parly claims, and/or cross-claims brought. against
Defendant arising out of any action taken by Sims against another person and/or
company, Sims further agrees to hold Defendant harmless and indemnify Defendant
from any medical liens, Medicare llens, Medicaid liens, attorneys’ fees liens, child
support obligations, and any other obligation to a third-party. It Is not the purpose of this
settlement agreement to shift to Medicare or Medicaid the responsibility. for payment of
medical expenses for treatment of injury-related conditions. Sims agrees that her
indemnity or obligation set out in this paragraph shall Include but not be limited to any
and all paymenis, settlements, judgments, losses, damages, liabilities, taxes, penalties,
assessments, fines, Interest, costs of defense, attorneys' fees, and other expenses
arlsing out of or Incurred in connection with the matters with respect to which Sims has
agreed to indemnify and hold harmless Defendant.

In further exchange for the consideration recited in Section II above, Sims agrees
to waive and relinquish any claim to any right of reinstatement, future consideration for
employment with Defendant, assignment by any entity providing contracted employees
to work for Defendant, or any temporary employment with Defendant. Moreover, Sins
agrees to never apply for a position with Defendant or take any assignments to work for
Defendant from any entity providing contracted employees to work with Defendant, or
take any temporary employment with Defendant. Sims acknowledges that she is not
entitled to such employment and understands that she will not be hired or permitted to
work for Defendant or at any of its locations. If Sims applies for employment and
Defendant inadvertently hires her, or she is inadvertently assigned to Defendant's
worksites by an entity providing contracted employees to work for Defendant, or Is
otherwise temporarily employed to work at Defendant's facllities, Defendant may
immediately terminate that employment without cause and without liability,

Vi.

Sims represents and warrants that she has not assigned to a third party any of
her current or potential claims against Defendant,

Vil.

Sims agrees not to help, advise, assist, testify, or provide any documents to any
individual, entity, or organization, including, but not limited to any current or former
employees of Defendant, or applicants for employment, in any manner whatsoever with
respect to any action or investigation involving Defendant, unless lawfully subpoenaed,

Nothing in this Agreement is intended to Interfere with Sims’ rights under
applicable law to file or otherwise institute a charge of discrimination, to participate In a
proceeding with any appropriate federal or state government agency enforcing
discrimination or other employment laws, or to cooperate with any such agency In an
investigation except that Sims has agreed this settlement releases EEOC Charge 493-
2019-01283 which Sims agrees shall ba closed by the EEOC, The consideration

   

5 of 8 243104

 

 

 

 

 
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 6 of 8

provided to Sims in this Agreement shall be the sole relief provided to her for the claims
that are released in the Agreement and she will not be able to recover any monetary
benefits in connection with any such claim, charge, or proceeding.

Vill.

Sims acknowledges and agrees that Defendant has a protected interest in
maintaining and securing its reputation. Sims specifically agrees that she shall not make
any disparaging or inappropriate remarks concerning. Defendant, its directors, or any
curtent/former employees of Defendant under any circumstances, whether work-related
or not, Any such remarks by Sims could have an adverse impact on the reputation of
Defendant and would be considered a violation of this Agreement. All partles agree that
if they are asked how this matter was resolved, they will say It was “settled” but will not
otherwise indicate the nature and terms of the resolution of the issues.

IX,

This Agreement shall not in any way be construed as an admission by Defendant
of any liability whatsoever or as an admission by Defendant of any acts of wrongdoing,
violation of any wage laws, misclassification, discrimination, or retaliation against Sims
or any other persons, In fact, Defendant specifically disclaims any liability to and
wrongdoing, violation of any wage laws, misclassification, discrimination, or retaliation
against Sims or any other persons. Defendant affirmatively states that It has fully
complied with all applicable statutes, regulations, and ordinances. The terms of this
Agreement will not establish any precedent, nor will this Agreement be used as a basis
to seek or justify similar terms In any subsequent situation involving persons other than
Plaintiff. This Agreement ‘shall not be offered, used, or admitted Into evidence in any
proceeding or litigation, whether civil, criminal, arbitral or otherwise, except for any
actions to enforce the terms of this Agreement, unless ordered to produce this
Agreement by a court of law,

xX,

Sims and any counsel of Sims’ have an obligation to keep the terms of this
Agreement confidential, If, at any time, Sims reveals any of the terms of this Agreement
to anyone, except to her spouse, attorney, or tax advisor, then Defendant has the
discretion to Immediately withdraw this Agreement In its entirety,

Sims and any counsel of Sims’ further agree not to disclose, elther directly. or
indirectly, any information whatsoever regarding the existence or substance of this
Agreement, including specifloally any of the terms of the settlement, as well as the facts
that led up to the filing of the lawsuit and charge of discrimination referenced above.

This nondisclosure Includes, but is not limited to, members of the media, present
and former employees of Defendant, and all other members of the public, but does not
include Sims’ spouse or an attorney or tax advisor from whom Sims and any counsel of

cE. Ge Ag
“ a) J : tf
Sims Goodwill” 6of8 243101
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 7 of 8

Sims’ choose to consult or seek advice. This Agreement shall not be admissible in any
proceeding except to enforce the terms herein, In response to inquiries from individuals
other than her spouse, attorney, or tax advisor, Sims and any counsel of Sims’ shall
only respond that the matter has been “settled” and will not otherwise indicate the
nature and terms of the resolution of the issues,

Xl,

If Defendant believes that a violation of this Agreement, including but not limited
fo violations of any of the obligations set forth in Section X has occurred, Defendant
may present this Agreement to any court of competent jurisdiction for purposes of
obtaining injunctive and/or monetary relief, as well as damages arising from any breach
by Plaintiff. Plaintiff, therefore, agrees that In the event of each breach, Plaintiff will pay
to Defendant, as liquidated damages, and not as a penalty, the sum of One Thousand
Dollars ($1,000.00) for any breach, which represents reasonable compensation to
Defendant for the loss incurred because of such breach, as well as any actual
damages, that Defendant May establish, plus reasonable legal fees and costs
expended by Defendant,

Xll.

This Agreement is deemed by the parties to be made and entered into in the
State of Arkansas. It shall be interpreted, enforced, and governed under the laws of
Arkansas,

Xill,

The provisions of this Agreement are severable, and if any part of it is found to
be unenforceable, the other parts shall remain fully valid and enforceable,

XIV.

Sims has not relled on any Information provided or statements made by
Defendant or any of Its agents, representatives, or attorneys that are not contained in
this Agreement. In return for executing this Agreement, Sins Is recelving only the
consideration described in this Agreement.

XV,

This Agreement contains the entire Agreement between the parties, and it
replaces any prior agreements or understandings between the parties. All modifications
lo this Agreement must be made in writing and signed by the parties,

Tee
Cade),

Sims oodwill 7 ofs 243101

 
Case 4:19-cv-00289-KGB Document 15-1 Filed 09/13/19 Page 8 of 8

XVI.

Plaintiff agrees that a signed and faxed copy or signed and emailed copy of this
Agreement is just as valid as an original signed copy of this Agreement. Plaintiff further

agrees that this Agreement may be signed in multiple counterparts, each of which Is an
original.

XVII.

This Agreement becomes effective the date of the signing of the Agreement.

o —

; ya ate ¢ oy 4)
gy /./2o8 Cuil ewer
Date Erielle Sims

APPROVED:
Lt— be

Chris Burks

Brandon M, Haubert

WH LAW, PLLC

1 Riverfront Pl. — Sulte 745
North Little Rock, AR 72114

 

ATTORNEYS FOR PLAINTIFF

dey LGU

Date / Representative of Goodwill Industries of
Arkansas, Inc.

 

APPROVED;

SV aperben, WW. bg hb
Cynthia W, Kolb
Gregory J. Northen
CROSS, GUNTER, WITHISSPOON &
GALGHUS, P.C,
500 President Clinton Avenue, Suite 200
Little Rock, Arkansas 72201

 

ATTORNEYS FOR DEFENDANT

 

8 of 8 243101
